IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-30320
                          (Summary Calendar)



FRANK DOUGLAS BANCROFT,

                                           Petitioner-Appellant,

versus

BURL CAIN, Warden, Louisiana State Penitentiary,

                                           Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (99-CV-1105-H)
                       - - - - - - - - - -
                        September 20, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant     Frank   Douglas   Bancroft,   Louisiana

prisoner # 309988, appeals from the dismissal of his 28 U.S.C.

§ 2254 application as time-barred.      The Respondent has filed a

motion seeking leave to file an appellate brief out-of-time, which

motion is granted.

     The district court held that Bancroft’s state habeas corpus

application was not “properly filed” under 28 U.S.C. § 2244(d)(2)

because it had been dismissed as untimely under LA. CODE CRIM. PROC.

art. 930.8, and therefore did not toll the one-year limitations

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
period for filing a § 2254 application.                  In a decision issued

subsequent to the district court’s ruling in the instant case, we

held that a Louisiana prisoner’s state habeas corpus application is

“properly filed” within the meaning of § 2244(d)(2) even if it is

later dismissed as untimely pursuant to Article 930.8.                See Smith

v.   Ward,    209 F.3d 383,   385   (5th   Cir.    2000).    Consequently,

Bancroft’s state habeas corpus application was “properly filed” for

purposes of § 2244(d)(2) and therefore tolled the limitations

period during its pendency.

      On appeal, however, Bancroft’s only argument is that we should

review the merits of his § 2254 application because the Louisiana

Supreme      Court   erred    in   dismissing     his    state   habeas   corpus

application as untimely under Article 930.8.              He fails entirely to

address the timeliness of his § 2254 application, which is the

critical issue in this appeal.           As Bancroft has not argued that his

§ 2254 application was filed within the limitations period set

forth in § 2244(d), he has abandoned that issue.                  See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)(arguments not briefed

on appeal are deemed abandoned). Accordingly, the district court’s

judgment is affirmed.

AFFIRMED; MOTION GRANTED.




                                          2